DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissler et al. (U.S. 2017/0000103) in view of Klemp, JR et al. (U.S. 2017/0216871).
Regarding claim 1, Wissler discloses a boom structure for spraying or spreading comprising 
two side poles (1, known to include two Paragraph 2) each including a segment (4), the two side poles being arranged on both sides of a central segment (not explicitly shown, however, plural booms attached to one vehicle must have a segment that allows them to attach to the vehicle),
the segment of each side pole being composed of an assembly of elongate elements (8, 9) comprising, a top longitudinal tube (8 at top), at least one bottom longitudinal tube (8, two at bottom) 
wherein each longitudinal tube has a radial protuberance (17, 18), shaped in the longitudinal direction of the relevant tube (as shown in Fig. 9 and 10) and comprising at least one opening, preferably several openings (holes for screws or riveting as shown in Fig. 9 and 10, Paragraph 28) spaced along said tubes, constituting a site for securing an end to at least one bracing element (as shown in Fig. 9 and 10).
Wissler fails to disclose the radial protuberance extends along an entire length of the tube.
However, Klemp discloses a boom structure wherein the tubes (620, 621,622) include a radial protuberance (76) that extends the entire length of the tube.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have included a radial protuberance that extends the entire length of the tube as taught by Klemp, since doing so would yield predictable results, namely, increasing the strength of the boom structure and allowing the poles to be attached anywhere along the tubes.
Regarding claim 2, Wissler discloses each radial protuberance is hollow (21) and has two portions of opposite flat walls (each side of the protuberance) in each of which perforations (holes for bolts) are made that form the openings by cooperation (i.e. a through hole).
Regarding claim 3, Wissler discloses the invention as describe above and further discloses each radial protuberance consists of a hollow wing-shaped projection (hollow at 21) made of a single holder with the tube, having two side walls comprising perforations that coincide two by two and form openings that traverse the protuberance.
Wissler fails to disclose the sidewalls face each other (i.e. the section with the hole is hollow).
However, making structures hollow is well-known in the art as a method of reducing weight and material.

Regarding claim 4, each opening constitutes a site for securing a bearing type pin connection (capable of) connecting one end of the at least one bracing element to the radial protuberance.
Regarding claim 6, each tube has a circular cross section on which each protuberance is formed, the tube being compartmentalized.
Regarding claim 9, each segment comprises two bottom tubes arranged with the top tube according to a triangular configuration (as shown throughout the figures) wherein each top and bottom tube has two radial protuberances shifted angularly around the longitudinal axis of the tubes and wherein a triangular prism is formed by the segments has a cross section that decreases from a first end to a second end of the segment (as shown in Fig. 1).
Regarding claim 10, a cross section of the segment has an isosceles triangular shape, a width of the base and a height of the section varying similarly from the first end to the second of said segment (as shown throughout the figures).
Regarding claim 11, Wissler discloses a machine for spraying or spreading a product (Paragraphs 1 and 2), comprising at least one tank (not explicitly disclosed but required to carry sprayed material), means for circulating the product (Paragraph 5), and a distribution circuit (not explicitly disclosed, but required for control of components) and a boom on which the on which means of ejecting the product are mounted (intended to be utilized as sprayer arms), wherein the boom has a boom structure according to claim 1 (as described above).

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissler, as applied above, and further in view of Bauer (U.S. 4,077,176).
Regarding claim 5, Wissler discloses the invention as described above and further discloses each bracing element is connected to the top tube with bottom tube by a first end thereof with a preceding bracing element and by a second end thereof, with a following element wherein the adjoining bracing elements are located in the same plane and arranged with opposite successive inclines, wherein two successive bracing elements being secured to each other (via the protuberance).
Wissler fails to disclose that two successive bracing elements are secured to each other and secured with the same pin connection and opening made in the protuberance.
However, Bauer teaches forming trusses using bracing elements successively secure to each other utilizing the same pin connection (as shown in Fig. 1).
The substitution of one known element for another would have been obvious to one having ordinary skill in the art at the time the invention was filed, since utilizing the single pin connection of Bauer would have yielded predictable results, namely, providing a simpler construction utilizing fewer parts.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissler, as applied above, and further in view of Honermann et al. (U.S. 2012/0273590).
Regarding claim 8, Wissler discloses the invention as described above, but fails to disclose utilizing a single bottom tube. 
However, Honermann discloses a boom which utilizes only a single bottom tube (as shown in Fig. 2), wherein the segments form a flat overall structure.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized a single bottom tube as taught by Honermann, since doing so would yield .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because of new ground of rejection necessitated by amendment.
After reconsideration of claim 7, following applicant’s clarification, the rejection under 35 USC 112 has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752